Citation Nr: 1536715	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of multiple unspecified joints, to include as secondary to a service-connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to November 1976. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Board remanded the claim for additional development and adjudicative action.

A statement of the case on the issue of entitlement to service connection for arthritis of multiple joints was issued in June 2014 and in July 2014, the representative included that issue in correspondence that specifically cited the date of decision on that issue and the date of statement of the case.  The Board finds that communication from the representative is a timely substantive appeal on that issue.

In June 2011, the Veteran was scheduled for a Decision Review Office (DRO) hearing at the RO.  He later withdrew the request.


REMAND

In June 2012, the Board remanded these claims for additional development.  Specifically, the RO was requested to: (1) provide the Veteran with a statement of the case for the claim of entitlement to service connection for arthritis of unspecified joints; (2) provide the Veteran with a proper notice for the expanded claim for service connection for a psychiatric disability; (3) ask the Veteran to submit authorizations for release to VA of any records from the State of Alabama disability board, secure the records from the State of Alabama, and secure VA treatment records from May 2004 through July 2007 and from July 2008 to the present; (4) obtain copies of Social Security Administration's (SSA) determination on the Veteran's claim for SSA disability benefits and the medical records on which any SSA decision was based; (5) if and only if the newly obtained records showed that the Veteran had been assessed with any psychiatric disability other than PTSD, then the RO should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of any psychiatric disabilities; (6) if and only if the newly obtained records suggested that GERD had worsened the RO should arrange for an examination to determine the current severity of GERD; and (7) then the RO should re-adjudicate the Veteran's claims, to encompass all psychiatric diagnoses shown. 

While the RO completed all of the other development required, the RO did not send the Veteran notice for an expanded psychiatric disability claim, instead only sending him a notice relating to service connection for PTSD.  Additionally, the RO requested that the Veteran submit authorizations for each health care provider, and did not specifically request that the Veteran submit an authorization so that the RO could obtain records from the State of Alabama.  The new records obtained by the RO also showed that the Veteran had been assessed with generalized anxiety disorder by VA, as shown in a VA treatment record from April 2006 and acknowledged by the RO in a June 2014 supplemental statement of the case.  However, the RO did not schedule the Veteran for a psychiatric examination to determine the nature and likely etiology of the psychiatric disabilities.  Therefore, the Board finds that remand is required to complete the requested development.  The June 2012 remand requests have not been completed and the appeal is remanded to the Agency of Original Jurisdiction.  Stegall v. West, 11 Vet.App. 268 (1998).

Also, because the records sought on remand may have some bearing on the claim for service connection for multiple unspecified joints, that claim must also be remanded pending receipt of any additional records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing all notice for the expanded claim for service connection for all psychiatric disabilities, and request that he specify for which joints he is seeking service connection for arthritis.  Allow the Veteran and representative the opportunity to respond.

2.  Ask the Veteran to submit authorizations for release to VA for any records from the State of Alabama Disability Board.  Secure for the record copies of the complete records from that source.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of all psychiatric disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should explain the rationale for all opinions.  Based on examination and interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a)  Provide a full multiaxial diagnosis and identify all mental disorders found and state whether a diagnosis of PTSD is warranted.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV and DSM-5.  If a diagnosis of PTSD is warranted, state the stressor that caused PTSD.

(b)  For every psychiatric diagnosis other than PTSD, please indicate whether each disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c)  For every psychiatric diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) caused by service-connected disabilities.

(d)  For every psychiatric diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities.

4.  Schedule the Veteran for a VA examination to determine the current severity of GERD.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all symptoms of GERD and should state their effects on the Veteran's occupational functioning.  Any indicated tests should be conducted.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

